Citation Nr: 0029164	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether a request for a waiver of recovery of a debt of 
$6,895 stemming from the overpayment of improved pension 
benefits, was timely received.

2.  Entitlement to waiver of recovery of a debt of $2,616 
stemming from the overpayment of improved pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that a timely request for waiver 
had not been submitted regarding a debt of $6,895, and which 
denied a waiver for a debt of $2,616.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  In December 1992 the veteran was granted a nonservice 
connected pension based on a Social Security income of $419.  
A check for $9,144 was erroneously sent to the veteran, 
resulting in an overpayment of $6,895.  The veteran's award 
was adjusted and benefits were withheld.

3.  The appellant received, without delay, a letter dated 
January 9, 1993, notifying him of overpayment of $6,895 and 
his right to request waiver of the overpayment within 180 
days.

4.  The appellant's request for waiver was not received until 
March 1997, more than 180 days after notification.

5.  In October 1994 an award action terminated the veteran's 
benefit effective December 1, 1992 due to the veteran's 
failure to return an income verification statement.  An 
overpayment of $2,616 was created.

6.  In June 1997 the veteran submitted an eligibility 
verification report.  He reported annual income of $5,976 
from Social Security.  The maximum annual rate at that time 
was $8,486.  His award was re-started effective July 1, 1997.

7.  The appellant was at fault in the creation of the 
overpayment of pension benefits.

8.  Recovery of the overpayment would cause undue financial 
hardship.


CONCLUSIONS OF LAW

1.  A timely request for waiver of recovery of overpayment of 
pension benefits was not filed by the appellant.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. §§ 1.963(b), 3.1(q) (1999).

2.  Recovery of the overpayment of pension benefits in the 
amount of $2,616, would be against equity and good 
conscience, and therefore, recovery by the Government is 
waived.  38 U.S.C.A. §§ 5107, 5302 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether a request for a waiver of recovery of a debt of 
$6,895 stemming from the overpayment of improved pension 
benefits, was timely received.

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued after 
April 1, 1983, by VA to the debtor.  The 180 day period may 
be extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963 
(1999).

A review of the evidence indicates that the appellant was 
notified in January 1993 of a pension overpayment in the 
amount of $6, 895.  The record contains a statement from the 
veteran, dated in January 1993, to the effect that he agreed 
that his monthly pension benefits would be withheld in the 
amount of $186 monthly in order to satisfy a debt of $6,895.  
In October 1994 the veteran's award action was terminated, 
effective December 1, 1992, due to his failure to return an 
income verification statement.  Termination resulted in a 
further overpayment of $2,616.  In March 1997 the veteran 
requested a hearing before the committee on waivers and 
compromises.  This was accepted as a request for waiver of 
the total amount of indebtedness, $9,511.  This request was 
accepted as a formal request for a waiver, however, a 
decision of the Committee on Waivers and Compromises (COWC) 
denied a waiver of recovery of overpayment of $2,616 in a 
decision of April 1997, and determined that the request was 
untimely regarding the initial overpayment of $6,895.

A request for waiver of an indebtedness will only be 
considered if it is made within 180 days following the date 
of notification of indebtedness that is issued on or after 
April 1, 1983. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).  
Where VA mails a notice there is a presumption in the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

As noted above, the first communication from the appellant, 
which could be construed as a request for a waiver of 
recovery of the initial overpayment of $6,895, was received 
in March 1997.  The Board concludes that the appellant's 
request for waiver of recovery of a pension overpayment of 
$6,895 was untimely.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the timeliness of a claim is a 
threshold matter.  If the claim is untimely, VA has no 
jurisdiction even to consider whether it is well grounded.  
Thompson v. Brown, 6 Vet. App. 436, 438 (1994).  In Sabonis 
v. Brown, 6 Vet. App. 426 (1994), the Court noted that in 
cases where the law and not the evidence is dispositive, as 
is the case here, a claim should be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Accordingly, as the 
appellant's request for a waiver of recovery of an 
overpayment of pension benefits was not timely filed, his 
claim must be denied.


2.  Entitlement to waiver of recovery of a debt of $2,616 
stemming from the overpayment of improved pension benefits.

In December 1992 the veteran was granted a nonservice 
connected pension based on a monthly Social Security income 
of $419.  A check for $9,144 was erroneously sent to the 
veteran, resulting in an overpayment of $6,895.  The 
veteran's award was adjusted and benefits were withheld.  In 
October 1994 an award action terminated the veteran's benefit 
effective December 1, 1992 due to the veteran's failure to 
return an income verification statement.  An overpayment of 
$2,616 was created.  In June 1997 the veteran submitted an 
eligibility verification report.  He reported annual income 
of $5,976 from Social Security.  The maximum annual rate at 
that time was $8,486.  His award was re-started effective 
July 1, 1997.

The Board notes that neither the amount nor the propriety of 
creation of the indebtedness has been challenged.  The sole 
issue before the Board is whether waiver of recovery of the 
debt is warranted.

Upon review of the facts of this case, the Board concurs with 
the Committee's finding that there is no indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  Therefore, the Board's 
review of the appellant's claim is limited to the issue of 
whether the evidence establishes that recoupment of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
these elements of 38 C.F.R. §1.965, which are not intended to 
be all-inclusive:

(1)  Fault of the debtor.  Where such actions contributed to 
the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The record in this case demonstrates that the appellant 
failed to provide VA with a financial status report, as 
requested.  Thus, there is no question that fault in the 
creation of the overpayment must lie with him.  However, 
another significant element for consideration in deciding a 
waiver request is whether or not recoupment of the 
indebtedness would result in undue financial hardship.

The financial status report dated in June 1999, shows that 
the appellant has income which very slightly exceeds his 
current expenses.  His expenses are modest.  He is 74 years 
old and is currently being treated for a variety of medical 
conditions.  

A finding of financial hardship would be justified if the 
collection of the indebtedness would deprive the appellant of 
food, clothing, shelter, or other basic necessities.  
Financial information provided by the appellant reflects that 
he has a very insubstantial surplus after satisfying his 
monthly expenses.  The Board finds that the monthly expenses 
listed by the appellant are likely incomplete, and 
undervalued.

Under the circumstances presented herein, the Board finds 
that requiring that the appellant repay his debt would likely 
deprive him of the basic necessities of life and result in 
financial hardship.  At the very least, a reasonable doubt is 
created.  

In the Board's judgment the circumstances in this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the appellant.  Accordingly, the Board concludes 
that recovery of the overpayment would be against equity and 
good conscience.  Waiver of recovery of the overpayment of 
pension benefits in the amount of $2,616 is in order.



ORDER

The appellant's request for waiver of recovery of an 
overpayment of pension benefits of $6,895 was not timely 
filed and the appeal is denied.
Entitlement to waiver of recovery of a $2,616 death pension 
overpayment is granted.


		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

